Execution Copy (w/ NC)

EMPLOYEE EQUITY AGREEMENT
This EMPLOYEE EQUITY AGREEMENT (this “Agreement”) is made as of «Date» by and
between Communications Infrastructure Investments, LLC, a Delaware limited
liability company (the “Company”), and «Name» (“Executive”). Unless otherwise
provided in this Agreement, capitalized terms used herein shall have the
meanings set forth in Section 9 hereof.
WHEREAS, the Company desires to issue to Executive «Units» («No_Units») of the
Company's Common Units in consideration of certain services rendered by
Executive to one or more of the Company’s subsidiaries, upon the terms and
subject to the conditions set forth herein and in the LLC Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
Section 1.Issuance.
(a)Upon the terms and subject to the conditions of this Agreement and the LLC
Agreement, on the date of this Agreement, the Company will issue to Executive,
in consideration of certain services rendered by Executive to the Company,
«Units» («No_Units») of the Company's Common Units (the “Executive Units”).
(a)    The Executive Units are being issued as profits interests for federal
income tax purposes pursuant to Revenue Procedures 93-27 and 2001-43 (or
pursuant to any subsequent authority) and notwithstanding anything to the
contrary in this Agreement or the LLC Agreement, any allocation or distribution
pursuant to the LLC Agreement with respect to the Executive Units issued
pursuant to this Agreement shall be adjusted to the extent necessary so that
such Executive Units shall be treated as profits interests for federal income
tax purposes.
Section 2.    Closing Conditions. The obligation of the Company to consummate
the transactions contemplated hereby and issue Executive Units hereunder is
subject to Executive’s execution and delivery of (i) a counterpart signature to
the LLC Agreement and (ii) a Non Disclosure and Developments Agreement.
Section 3.    Representations and Warranties of Executive. In connection with
the issuance of the Executive Units hereunder, Executive represents and warrants
to the Company as of the date hereof as follows:
(a)    Executive has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the Executive Units. Executive has
reviewed, or has had an opportunity to review a copy of the LLC Agreement.
(b)    Each of this Agreement and the LLC Agreement constitutes the legal, valid
and binding obligation of Executive, enforceable against Executive in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and limitations on the availability of equitable remedies, and the
execution, delivery, and performance of this Agreement and the LLC Agreement by
Executive does not and will not conflict with, violate, or cause a breach of any
agreement, contract, or instrument to which Executive is a party or any
judgment, order, or decree to which Executive is subject.
(c)    As a condition precedent to the issuance of the Executive Units pursuant
to this Agreement, Executive shall execute and deliver to the Company and the
Internal Revenue Service (the “IRS”) a timely, valid election under Section
83(b) of the Code (the “83(b) Election”). Executive understands that under
Section 83(b) of the Code, the Treasury regulations promulgated thereunder, and
certain IRS administrative announcements (including Revenue Procedures 93-27 and
2001-43), in the absence of an effective election under Section 83(b) of the
Code, the excess of the fair market value of the Executive Units on the date on
which any forfeiture restrictions applicable to such Executive Units lapse over
the price paid for such units is reportable as ordinary income at that time. For
this purpose, the term “forfeiture restrictions” means the restrictions on
transferability, the repurchase and forfeiture provisions and the vesting
conditions imposed under Section 5 and Section 6 hereof. Executive understands
that (i) in making the 83(b) Election, Executive may be taxed at the time the
Executive Units are acquired hereunder to the extent the fair market value of
the Executive Units exceeds the purchase price for such units and (ii) in order
to be effective, the 83(b) Election must be filed with the IRS within thirty
(30) days after the date upon which the Executive Units were issued to Executive
hereunder. Executive hereby acknowledges that: (x) the foregoing description of
the tax consequences of the 83(b) Election is not intended to be complete and,
among other things, does not describe state, local or foreign income and other
tax consequences; (y) none of the Company, the Investor Members or any of the
their respective affiliates, officers, employees, agents or representatives
(each, a “Related Person”) has provided or is providing Executive with tax
advice regarding the 83(b) Election or any other matter, and the Company and the
Investor Members have urged Executive to consult Executive's own tax advisor
with respect to income taxation consequences of purchasing, holding and
disposing of the Executive Units; and (z) none of the Company, the Investor
Members or any Related Person has advised Executive to rely on any determination
by it or its representatives as to the fair market value specified in the 83(b)
Election and will have no liability to Executive if the actual fair market value
of the Executive Units on the date hereof exceeds the amount specified in the
83(b) Election.
(d)    None of the Company, the Investor Members or any Related Person has made
any representation or warranty, express or implied, as to the future performance
of the Company or the present or future value of the Executive Units to be
purchased by Executive. Executive further acknowledges that: (i) all forecasts,
projections or illustrations of amounts that might be realized as a result of
Executive's purchase of the Executive Units that the Company, the Investor
Members or a Related Person shared with Executive (collectively,
“Illustrations”), if any, were purely hypothetical; (ii) none of the Company,
the Investor Members or any Related Person intended for Executive to rely upon
such Illustrations in the process of making an investment decision, and (iii)
Executive has not relied on such Illustrations in the process of making an
investment decision.
Section 4.    Representations and Warranties of the Company. In connection with
the issuance of the Executive Units hereunder, the Company represents and
warrants to Executive as of the date hereof as follows:
(a)    Organization, Limited Liability Company Power. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Company possesses all requisite limited
liability company power and authority necessary to own and operate its
properties, to carry on its businesses as presently conducted and to carry out
the transactions contemplated by this Agreement.
(b)    Executive Units Duly Issued. When issued pursuant to this Agreement, all
of the Executive Units will be duly authorized, validly issued and will have
been issued by the Company in compliance with applicable federal and state
securities laws.
(c)    Authorization; No Breach; Consents. The execution, delivery and
performance by the Company or its officers of this Agreement and the LLC
Agreement and the offer, sale and issuance of the Executive Units hereunder have
been duly authorized by the Company. Each of this Agreement and the LLC
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and limitations on the availability of equitable
remedies.
Section 5.    Vesting. The Executive Units issued to Executive pursuant to this
Agreement will “vest” as provided in this Section 5. The provisions of this
Section 5 will be in all respects subject to the provisions of Section 6 below.
(a)    General. Subject to Section 5(b) below, (i) on «Vest_Date» (the “Vesting
Anniversary Date”), a number of Executive Units equal to 1/4 of the aggregate
number of Executive Units acquired by Executive hereunder shall vest and become
Vested Units and (ii) thereafter, on a monthly basis measured from the Vesting
Anniversary Date, a number of Executive Units equal to 1/48 of the aggregate
number of Executive Units acquired by Executive hereunder shall vest and become
Vested Units; provided that all of the Executive Units will immediately vest and
become Vested Units five months after the consummation of a Sale of the Company
if Executive has remained continuously employed by the Company or any Subsidiary
of the Company from the date hereof through the such Sale of the Company is
consummated and such Executive does not voluntarily terminate such Executive’s
employment with the Company prior to the date five-months after the consummation
of the Sale of the Company and (A) all of the consideration paid in respect of
such Sale of the Company consists of cash or Marketable Securities, (B) the
consideration paid in respect of such Sale of the Company is not all cash or
Marketable Securities and the Board determines in the Board’s sole discretion
that the Sale of the Company constituted a Management Control Acquisition or (C)
the Board determines in the Board’s sole discretion that the Executive Units
shall immediately vest and become Vested Units. As of any date, the term “Vested
Units” means the Executive Units that have vested as of such date pursuant to
this Section 5 and the term “Unvested Units” means the Executive Units that are
not Vested Units as of such date.
(b)    Termination of Vesting. Notwithstanding Sections 5(a) above, if Executive
ceases to be employed by the Company or any of its Subsidiaries prior to a Sale
of the Company, then vesting will cease, with the effect that from and after the
date of such cessation the number of the Executive Units issued to Executive
pursuant to Section 1 above that will be Vested Units will be the number of such
units that constitute Vested Units as determined pursuant to Section 5(a) above
as of the date such employment ceased, whether or not a Sale of the Company
occurs thereafter.
(c)    Transfer. Executive may transfer Vested Units or Unvested Units only in
accordance with the LLC Agreement and Section 10(b) below. Furthermore,
Executive may not agree to offer or sell, grant any call option with respect to,
pledge, hypothecate, borrow against, grant a lien, security interest or other
encumbrance in or on, dispose of or enter into any swap or derivative
transaction with respect to any Vested Unit or Unvested Unit or any interest
therein without the prior written consent of the Board. Any attempted or
purported transfer, sale, grant, pledge, hypothecation or other agreement in
violation of this Agreement shall be void ab initio.
(d)    Rights as a Member. Executive shall be the record owner of the Executive
Units until or unless such Executive Units are forfeited or repurchased pursuant
to Section 6 below or transferred in accordance with the terms of the LLC
Agreement, and as record owner shall be entitled to all rights granted to owners
of Common Units.
Section 6.    Repurchase and Forfeiture of Units.
(a)    Repurchase Option. If Executive ceases to be employed by the Company or
any of its Subsidiaries (the “Termination” of Executive), the Unvested Units
shall automatically, and without any action on the part of the Company, be
forfeited and cease to exist as of the date of the Termination, and the Vested
Units shall either (i) if such Termination was by the Company for subjection
(iv) of the definition of Cause set forth in Section 9 herein, be,
automatically, and without any action on the part of the Company, forfeited and
cease to exist as of the date of the Termination (ii) if such Termination was by
the Company for subjection (i), (ii) or (iii) of the definition of Cause set
forth in Section 9 herein, be subject to repurchase by the Company (or its
nominee) pursuant to the terms and conditions set forth in this Section 6, or
(iii) if such Termination was for any reason other than a Termination by the
Company for Cause, be retained by Executive.
(b)    Purchase Price. The purchase price for each Vested Unit shall be the Fair
Market Value (as defined below) for such unit as of the date of the Termination.
The "Fair Market Value" of any Vested Unit on any date means the amount that
would be distributed to the owner of such Vested Unit if the Company were to
sell all of its assets for their fair market value, pay its indebtedness and
other obligations, and distribute all remaining cash to the Members in accorance
with the provisions of the liquidating provisions of the LLC Agreement, all as
determined in good faith by the Board.
(c)    Repurchase Procedures. The Company (or its nominee) may elect to purchase
all or any portion of the Vested Units by delivering written notice (the
“Repurchase Notice”) to the holder or holders of such Vested Units within 90
days following the last day of the Employment Period. The Repurchase Notice
shall set forth the number of Vested Units to be acquired from each holder of
Executive Units, the aggregate consideration to be paid for such Vested Units
and the time and place for the closing of the transaction. At any time prior to
the closing of such transaction, the Company may rescind the Repurchase Notice
for any reason (including for no reason at all) without liability to the holders
of Executive Units. The Vested Units to be repurchased by the Company shall
first be satisfied to the extent possible from the Executive Units held by
Executive at the time of delivery of the Repurchase Notice. If the number of
Vested Units then held by Executive is less than the total number of Vested
Units that the Company has elected to purchase, the Company shall purchase the
remaining Vested Units to be purchased from the other holder(s) of Executive
Units under this Agreement, pro rata according to the number of Vested Units
held by such other holder(s) at the time of delivery of such Repurchase Notice
(determined as close as practicable to the nearest whole units).
(d)    Closing of Repurchase. The closing of the purchase of such Executive
Units pursuant to Sections 6(c) above shall take place on the date designated by
the Company in the Repurchase Notice. The Company (or its nominee) shall pay for
such Executive Units to be purchased by delivery, at the sole option of the
Company, of either (i) a check or wire transfer of immediately available funds
or (ii) an unsecured promissory note in form and substance reasonably acceptable
to the Board and Executive; provided that such promissory note shall (A) accrue
interest at the then Applicable Federal Rate as published by the Internal
Revenue Service, (B) have a stated maturity of five years, (C) provide that the
principal and all accrued interest thereon shall be due and payable in arrears
at maturity, (D) allow for voluntary prepayments of principal and interest
without penalty or premium and (E) be subordinated to any indebtedness for
borrowed money of the Company and its Subsidiaries. In connection with the
purchase of Executive Units hereunder, the Company shall be entitled to receive
customary representations and warranties from the sellers regarding such sale of
units (including representations and warranties regarding good title to such
units, free and clear of any liens or encumbrances).
(e)    Termination of Repurchase Option. The right of the Company to repurchase
Executive Units pursuant to this Section 6 shall terminate upon the first to
occur of a Sale of the Company or a Qualified Public Offering.
Section 1.    Non-Compete. Executive hereby agrees that during Executive’s
employment and for a period of one year after Executive’s Termination, Executive
will not directly or indirectly engage or participate in (whether as an
employee, consultant, proprietor, partner, director or otherwise) any position
of a business development/mergers and acquisitions nature, with any person,
firm, corporation or business that engages in owning or operating fiber networks
in the United States and any other geographic area in which the Company or any
of its subsidiaries conducts business or has developed an intention to conduct
business or for which the Company or any of its subsidiaries has prepared or
commissioned the preparation of a business plan or study. Notwithstanding the
foregoing, this Section 7 shall not apply (i) in any case where the Termination
of Executive by the Company was not for Cause, (ii) at any time after
December 31, 2010 or (iii) at any time after 5 months after a Sale of Company
shall have been consummated. For avoidance of doubt, this Section 7 will apply
in any case where the Executive voluntarily terminates their employment with the
Company or where the Executive is terminated with Cause.
Section 2.    Withholding. If the Company or any of its subsidiaries determines
in their sole discretion that they are or could be obligated to withhold any tax
in connection with the issuance of Executive Units, or in connection with the
transfer of, or the lapse of restrictions on, the Executive Units, the Company,
or the applicable subsidiary, may, in its discretion, withhold the appropriate
amount of tax in cash from the Executive’s wages or other remuneration. The
Executive further agrees that, if the Company or the applicable subsidiary does
not withhold an amount sufficient to satisfy the withholding obligation of the
Company or the subsidiary, the Executive will on demand reimburse the Company or
the subsidiary in cash for the amount underwithheld.
Section 3.    Definitions.
“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).
“Board” means the board of managers of the Company.
“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in the State of Colorado.
“Cause” means (i) any continued or repeated absence from the Company, unless
such absence is (A) in compliance with Company policy or approved or excused by
the Board or (B) is the result of Executive's permitted vacation, illness,
disability or incapacity, (ii) use of illegal drugs by Executive or repeated
public drunkenness or commission by Executive of any act of moral turpitude,
(iii) conviction of, or a plea of guilty or no contest or similar plea with
respect to, a felony (other than a driving-related offense, including
alcohol-related driving offenses) or (iv) the commission by Executive of an act
of fraud or embezzlement.
“Common Units” has the meaning set forth in the LLC Agreement.
“Code” means the United States Internal Revenue Code of 1986, as in effect from
time to time.
“Employment Period” means the period beginning on the date hereof and ending on
the day on which Executive ceases to be employed by the Company or any of its
Subsidiaries.
“Investor Members” has the meaning set forth in the LLC Agreement.
“LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of Communications Infrastructure Investments, LLC, dated as
of May 22, 2007, as in effect from time to time.
“Management Control Acquisition” means a Sale of the Company with respect to
which (i) immediately prior to such Sale of the Company, either (A) Dan Caruso
is serving the Company as Chief Executive Officer or (B) John Scarano is serving
the Company as either Chief Operating Officer or Chief Executive Officer and
(ii) after giving effect to the consummation of the Sale of the Company, neither
Dan Caruso nor John Scarano is offered the opportunity to serve as the Chief
Executive Officer of the combined company resulting from such Sale of the
Company.
“Marketable Securities” means securities of a class listed on a national
securities exchange or quoted on Nasdaq or a successor thereof (a) which the
holders thereof would have the right to sell in a Public Sale (whether pursuant
to Rule 144 or exercise of registration rights or otherwise) within 180 days
following their issuance to the holders, disregarding for this purpose any
lock-up agreements or other contractual restrictions on transfer and (b) which
can be reasonably expected to be able to be sold in Public Sales within 180 days
of their issuance without having any material adverse effect upon the market for
other securities of the same class.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint share company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“Public Offering” means an underwritten public offering and sale of any common
ownership interest of the Company or any securities issued with respect to, or
in exchange for any common ownership interest of the Company pursuant to an
effective registration statement under the Securities Act.
“Public Sale” means any sale of securities registered pursuant to a registration
statement under the Securities Act or pursuant to the provisions of Rule 144 or
Rule 145 adopted under the Securities Act or any substantially equivalent sale
made in compliance with successor provisions of the federal securities laws and
regulations as amended.


“Qualified Public Offering” means a Public Offering after which the Company's
common equity securities will be traded on a U.S. national securities exchange
or on the NASDAQ Stock Market.


“Sale of the Company” means any of the following: (a) a merger or consolidation
of the Company or its Subsidiaries into or with any other Person or Persons, or
a transfer of units in a single transaction or a series of transactions, in
which in any case the Members of the Company or the members of its Subsidiaries
immediately prior to such merger, consolidation, sale, exchange, conveyance or
other disposition or first of such series of transactions possess less than a
majority of the voting power of the Company’s or its Subsidiaries’ or any
successor entity’s issued and outstanding capital securities immediately after
such transaction or series of such transactions; or (b) a single transaction or
series of transactions, pursuant to which a Person or Persons who are not direct
or indirect wholly-owned Subsidiaries of the Company acquire all or
substantially all of the Company’s or its Subsidiaries’ assets determined on a
consolidated basis, in each case, other than (i) the issuance of additional
capital securities in a Public Offering or private offering for the account of
the Company or a (ii) a foreclosure or similar transfer of equity occurring in
connection with a creditor exercising remedies upon the default of any
indebtedness of the Company.


“Securities Act” means the Securities Act of 1933, as amended from time to time.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of units entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a limited liability company, partnership,
association or other business entity, a majority of the limited liability
company, partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing director or general partner of such limited
liability company, partnership, association or other business entity.
Section 4.    Miscellaneous.
(d)    Consent to Amendments. No modification, amendment or waiver of any
provision of this Agreement shall be effective against any party hereto unless
such modification, amendment or waiver is approved in writing by such party. No
other course of dealing between the Company and Executive or any delay in
exercising any rights hereunder will operate as a waiver by any of the parties
hereto of any rights hereunder.
(e)    Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and permitted assigns of the parties
hereto whether so expressed or not. In addition to other transfer restrictions
set forth in this Agreement and the LLC Agreement, Executive may not transfer
any units purchased hereunder until the transferee of such units shall have
agreed in writing to be bound by the provisions of this Agreement affecting the
units so transferred.
(f)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
(g)    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement.
(h)    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement will
be by way of example rather than by limitation.
(i)    Governing Law. ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS AND
SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE SHALL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT (AND THE SCHEDULE HERETO), EVEN THOUGH UNDER
DELAWARE'S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
(j)    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
(k)    Notices. All notices, demands or other communications to be given or
delivered by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (i) on the date of personal delivery to the
recipient or an officer of the recipient, or (ii) when sent by telecopy or
facsimile machine to the number shown below on the date of such confirmed
facsimile or telecopy transmission (provided that a confirming copy is sent via
overnight mail), or (iii) when properly deposited for delivery by a nationally
recognized commercial overnight delivery service, prepaid, or by deposit in the
United States mail, certified or registered mail, postage prepaid, return
receipt requested. Such notices, demands and other communications will be sent
to each party at the address indicated for such party below:
If to the Company to:
Communications Infrastructure Investments, LLC
901 Front Street, Suite 200
Louisville, CO 80027
Facsimile:    (303) 226-5923
Attention:    John Scarano


with a copy (which will not constitute notice to the Company) to:
Kendall, Koenig & Oelsner PC
999 18th Street, Suite 1825
Denver, CO 80202
Facsimile:    (303) 672-0101
Attention:    David J. Kendall




If to Executive to:
The address listed on the signature page hereto.


or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
(l)    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.
(m)    Entire Agreement. Except as otherwise expressly set forth in this
Agreement, this Agreement and the other agreements referred to in this Agreement
embody the complete agreement and understanding among the parties to this
Agreement with respect to the subject matter of this Agreement, and supersede
and preempt any prior understandings, agreements, or representations by or among
the parties or their predecessors, written or oral, which may have related to
the subject matter of this Agreement in any way.
(n)    Time is of the Essence. Time is of the essence for each and every
provision of this Agreement. Whenever the last day for the exercise of any
privilege or the discharge or any duty hereunder shall fall upon a day that is
not a Business Day, the party having such privilege or duty may exercise such
privilege or discharge such duty on the next succeeding day which is a Business
Day.
* * * * *
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
COMPANY:
COMMUNICATIONS INFRASTRUCTURE INVESTMENTS, LLC


By:                         
Name:
Title:
EXECUTIVE:
                        
«Name»


Address:    «Address1»
«Address2»





1